Case 3:18-cv-00406-REP Document 570 Filed 08/07/20 Page 1 of 1 PagelD# 21837

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Richmond Division
LULA WILLIAMS, e7 ai.,
Plaintiffs, Civil Action No. 3:17-cv-461 (REP)

BIG PICTURE LOANS, LLC, et al.,

 

Defendants.
RENEE GALLOWAY, e¢ al,
Plaintiffs,
v. Civil Action No. 3:18-cv-406 (REP)

BIG PICTURE LOANS, LLC, et ai.,

Defendants.

ORDER

This matter comes before the Court on Plaintiffs’ Motion for Leave to exceed the page limit
set forth at Local Rule 7(F)(3) for Plaintiffs’ Brief regarding the Court’s Order of July 22, 2020
(Doc. 878), and for good cause shown, it is hereby ORDERED that the Motion (Williams,
3:17-cv-461, ECF No. 906; Galloway I, 3:18-cv-406, ECF No. 564) is GRANTED.

Plaintiffs’ Brief shall not exceed 38 pages.

It is so ORDERED.
/s/ se

Robert E. Payne
Senior United States District Judge
August 7, 2020

 
